Citation Nr: 0824743	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right shoulder with history of bursitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1971 to October 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 decision by 
the RO which granted service connection for PTSD and a right 
shoulder disability, rated 30 and 10 percent disabling, 
respectively.  In October 2007, the Board remanded these 
issues.  These issues have been recertified to the Board for 
appellate review.  

In April 2008, the veteran's representative was sent a letter 
by VA requested that the representative submit a VA Form 646 
or the equivalent on the veteran's behalf.  The 
representative was provided 60 days, but did not respond.  
The representative was told that if no response was received, 
the claim would be recertified to the Board.  As noted, the 
claim has been so certified.  


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, but 
does not cause total occupational and social impairment.

2.  Prior to February 22, 2008, the veteran's right shoulder 
disability did not impair motion to shoulder level nor was 
there ankylosis, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.

3.  From February 22, 2008, the veteran's right shoulder 
disability impairs motion to shoulder level, but there is no 
ankylosis, fibrous union of the humerus, nonunion (false 
flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right shoulder with history of bursitis, 
prior to February 22, 2008, are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Part 
4, Diagnostic Code 5201 (2007).

3.  The criteria for a 20 percent rating for arthritis of the 
right shoulder with history of bursitis, from February 22, 
2008, are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.59, 4.71a, Part 4, Diagnostic Code 5201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in April 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a June 2005 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).  Further, the claimant was also sent a VCAA 
letter in October 2007 which pertained to his claims for 
higher ratings.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD and right 
shoulder disabilities since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also information regarding the appropriate 
disability rating or effective date to be assigned in October 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level of the veteran's PTSD and a 
uniform rating is warranted.  Staged ratings are warranted 
for the right shoulder disability.  


PTSD

In an October 2003 rating decision, service connection for 
PTSD was granted and a 30 percent rating was assigned 
effective March 2002.  

In April 2002, the veteran was examined by K.W.B., DO.  At 
that time, it was noted that the veteran had a history of 
nervousness, anxiety, and depression, and that he had been 
diagnosed as having attention deficit disorder.  

The veteran also received VA treatment in 2002.  In June 
2002, it was noted that the veteran was employed with the 
United States government and had held this job since 1985.  
He had been married for 14 years, and this was his 5th 
marriage (twice to the same person).  The veteran described 
his wife in positive terms.  On evaluation, it was noted that 
the veteran had an inability to interact appropriately with 
others.  The veteran felt that he was an "outcast," but was 
confused as to why others had difficulty with him.  The 
veteran portrayed himself as angry and irritable and perhaps 
also paranoid.  The veteran appeared to have an elevated 
level of negative affect at this time. The basis for the 
negative affect was less clear.  His irritability and 
disrupted sleep in combination with his combat experiences 
suggested PTSD.  The diagnosis was PTSD.  The global 
assessment of functioning (GAF) score was 50.  

In October 2002, the veteran reported that he had thoughts of 
suicide, but he would not carry them out.  The examiner noted 
that the veteran had been evaluated and had no cognitive 
impairment.  He had been very labile emotionally, crying very 
easily, but did not demonstrate this during the current 
session.  In December 2002, an individual counseling plan was 
undertaken in order to help the veteran with anger and 
depression.  The diagnoses were major depressive disorder and 
PTSD.  

In February 2003, the veteran's sister submitted a letter in 
which she stated that when the veteran returned from service, 
30 years earlier, he had a heavy drinking problem and an 
uncontrollable attitude, and he wanted to fight the world.  
She expressed that she was afraid to be around him and so was 
their mother.  Currently, the veteran still acted in an angry 
fashion and had road rage issues.  He had no friends, memory 
problems, and an uncontrollable temper.  He also cried all 
the time and had sleep problems.  

In October 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported that he 
did not have friends and had trouble getting along with 
others.  He indicated that he just stated the truth, but 
others found this to be offensive, although he did not know 
why.  He felt that false accusations had been made against 
him and he was facing disciplinary action at work.  All he 
did was work and come home.  He essentially had no social 
contact with others.  He suffered from sleep problems.  He 
had nightmares and would hit and kick in his sleep.  He 
related that he had problems with memory and concentration.  
He had been diagnosed as having attention deficit disorder.  
He avoided reminders of war as well as crowds.  He had 
intrusive thoughts and thought about those that were killed.  
He felt that there was a congressional cover-up regarding his 
service.  He had problems with irritability and outbursts of 
anger.  The veteran had been married to his current wife for 
15 years and was determined to make it work.  He was upset 
that his wife was currently incarcerated and he was trying to 
get her out.  Mental status examination revealed that the 
veteran was alert and cooperative.  He was oriented to 
person, place, and time.  He had no current hallucinations.  
He had experienced hallucinations in the past, but they might 
have been religious experiences.  He denied having any 
current suicidal plan or intent.  He admitted to having 
suicidal ideation, but his religion prohibited against this.  
He denied homicidal ideation, plan, or intent.  He was 
oriented to person, place, and time.  His memory was fair at 
best.  However, memory impairment was not found on 
neuropsychological testing.  No true obsessions or rituals 
were reported.  His speech rate and flow were generally 
intact.  His mood was depressed and anxious and his affect 
was congruent with this.  His insight and judgment were fair.  
The diagnosis was PTSD, chronic, moderate severity.  The GAF 
for PTSD was 57.  The veteran also had a borderline 
personality disorder which had a GAF of 52.  

In March 2004, the veteran underwent another psychiatric 
evaluation.  The veteran was seen for follow-up of his 
medications and mood swings with depression.  He described 
getting more irritable, moody, and difficult to get along 
with after his medication was changed.  Mental status 
examination revealed that his affect was appropriate and he 
had fair eye contact.  His thoughts were goal-directed.  He 
was less depressed and anxious since his retirement.  His 
speech had normal rate and rhythm.  His concentration was 
poor and he complained of having poor memory.  The veteran 
denied having suicidal and homicidal ideation, plan, or 
intent.  He did not have ideas of reference.  He reported 
having mood swings, but denied racing thoughts.  The veteran 
still became moody and irritable, but less so since his 
retirement.  His sleep was poor and his wife reported that he 
would "cat nap."  Insight and judgment were fair.  The 
diagnosis was PTSD by history as well as a mood disorder.  
His GAF was 45.  

In June 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported having mood 
fluctuations from low to high daily.  He had erratic 
behavior.  He was aggressive and agitated, and tended to 
alienate people as soon as they got to know him.  His wife 
indicated agreement.  He had been having marital 
difficulties, but his wife convinced him to wean off some 
medications and they reunited.  It was noted that the veteran 
had left his job with the United States government recently 
because he could not get along with the other employees.  He 
took the retirement option.  His children had separated 
themselves from the veteran entirely.  He had recently joined 
a church, but now felt that he might not belong.  He had been 
having visions that were probably hypnagogic in nature.  His 
only social and leisure activity was playing the guitar.  His 
wife indicated that he slept, primarily.  He had no suicidal 
ideation or attempts.  He had a history of agitation, but no 
violence or assaultiveness.  

Mental status examination revealed that the veteran's affect 
was one of agitation and lability.  His mood was congruent.  
He was cooperative and tended to be slightly tangential 
during the interview, but the flow of his thoughts overall 
was goal directed and without any bizarre ideation or 
communication.  The veteran had no delusions or 
hallucinations, but he felt that records were missing from 
his file and there might be a conspiracy to alter his records 
or an effort to harm his image.  He had not been able to get 
along people and had quit his job because of his difficulty 
with authority figures and other coworkers.  He had no 
delusions.  He had hypnagogic hallucinations as well as 
probable hypnopompic hallucinations.  He had good eye 
contact.  He had no suicidal or homicidal ideation, thought, 
plan, or intent.  He was able to maintain minimal personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, and time.  He showed no memory 
loss or impairment.  He had no obsessive or ritualistic 
behavior other than the obsessive thoughts regarding service.  
Rate and flow of his speech was relevant and logical, but was 
also obscure and had to be illuminated.  He had no panic 
attacks and none were elicited.  His mood was anxious.  On a 
scale of 0-10 with 10 being most anxious, he would be a 6.  
His affect was congruent.  He had some impulse control 
verbally, but none in his actions.  He had sleep impairment.  
The diagnosis was PTSD and the GAF was 54.  The examiner 
indicated that the veteran's symptoms were moderate in the 
form of circumstantial speech with difficulty in social and 
occupational functioning.  The examiner indicated that the 
veteran was not unemployable, but made himself that way by 
being unable to get along with coworkers and authority 
figures.

In July 2004, K.W.B., DO, indicated that the veteran had 
memory loss problems.  In October 2004 VA records, it was 
noted that the veteran had anger issues.  His GAF was 45.  

In May 2005, the veteran was afforded another VA examination.  
The claims file was reviewed.  The veteran reported having 
mood swings with increased hyperactivity, agitation, and 
depression; disturbed sleeping patterns; memory and 
concentration difficulties; avoidance behaviors (withdrawing 
from social interactions and content associated with military 
experiences); and physiological overarousal (profuse sweating 
and hives).  On examination, the veteran appeared clean and 
appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was slurred and he mumbled.  He was 
cooperative and attentive.  His affect was constricted.  His 
mood was "mellow."  He had a short attention span.  He was 
not able to do serial sevens.  He was able to spell a word 
forward and backward.  He was oriented to person, time, and 
place.  His thought process was logical, goal directed, and 
coherent.  He had no delusions.  His judgment was partially 
impaired.  His intelligence was average.  He displayed 
insight.  He had severe impairment which interfered with his 
daily activities.  There were no hallucinations or 
inappropriate behavior.  He was able to interpret proverbs 
appropriately.  The veteran had moderate obsessive or 
ritualistic behavior.  He had frequent panic attacks.  The 
veteran had fair impulse control. He also had episodes of 
violence.  He had occasional thoughts of suicide, but no 
intent or plan.  He had no homicidal ideations, plans, or 
intent.  He was able to maintain minimal personal hygiene.  
He had problems with his activities of daily living.  He did 
not engage in social interactions.  His remote memory was 
normal, but his recent and immediate memory was mildly 
impaired.  Psychological testing revealed severe depression, 
increased irritability, loss of pleasure and interest, 
feelings of guilt, and sleep difficulties.  The testing did 
not reveal significant deficits in cognitive capacity, he 
could not complete serial sevens which indicated that he may 
experience difficulty with concentration and working memory.  
It was felt that the veteran could not handle financial 
affairs.  The examiner indicated that the veteran had retired 
due to orthopedic impairment.  His relationships were noted 
to be severely impaired.  The diagnosis was PTSD and the GAF 
was 54.  

In July 2006, the veteran was seen by C.W.W., III, Psy.D., 
for his PTSD.  The veteran had separated from his wife.  He 
reported that he was having a variable appetite and disturbed 
sleep including sleep apnea.  He had nightmares as well as 
obsessive thinking and compulsive behaviors.  He experienced 
intrusive thoughts.  His panic attacks were less severe.  He 
denied hallucinations and did not appear psychotic.  His 
affect was within normal limits.  Psychological testing 
revealed cognitive problems, but not severe enough to 
disallow him to manage his own finances.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran meets the criteria for a 70 percent rating, but 
no higher.  

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran has exhibited suicidal ideation, but no plans.  He 
has been described as being obsessive-compulsive and it was 
indicated that he has obsessive rituals.  His speech has been 
abnormal, at time.  He has panic attacks.  His impulse 
control is impaired and he has problems with irritability and 
anger which inhibit his ability to get along with others.  He 
has cognitive impairment on psychological testing and has 
also exhibited paranoid thoughts.  His main issues appear to 
involve his anger management problems, his inability to 
function with others, his cognitive impairment, and his 
occasional hallucinatory episodes.  While not totally 
impaired, as noted below, his ability to function socially or 
industrially is severely impaired due to his deficiencies in 
most areas.

The veteran, as noted, is not totally impaired.  He does not 
have gross impairment in thought processes or communication.  
He has reported some types of hallucinations, but they are 
not persistent and he does not have delusions.  His behavior 
is not grossly inappropriate nor is he in persistent danger 
of hurting himself or others.  He can maintain his activities 
of daily living (including maintenance of minimal personal 
hygiene).  He has been consistently oriented times three.  
Although he has memory impairment, does not have 
disorientation to time or place or memory loss for names of 
close relatives, own occupation, or own name.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.

Although the veteran's GAF scores generally indicated greater 
functioning capacity than the 70 percent rating, the Board 
has evaluated the symptoms identified by the medical 
professionals, considered them under the appropriate rating 
criteria, and finds that the symptoms as described meet the 
70 percent criteria.  Accordingly, the evidence supports a 70 
percent rating for PTSD.  


Right Shoulder

In determining the degree of limitation of motion of 
musculoskeletal disabilities, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In April 2002, the veteran was examined by K.W.B., DO, but no 
specific examination of the right shoulder was performed. 

August 2002 VA x-rays reveled mild degenerative joint 
disease.  

In October 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
reported having chronic right shoulder pain which he 
described as being relatively severe.  He would get cortisone 
shots for the pain.  He had been on narcotic medication in 
the past.  The veteran related that he was ambidextrous.  He 
used no assistive device for his arm.  There was no redness 
or swelling of the shoulder.  His pain was not necessarily 
exacerbated by his work, but he did not do any heavy lifting.  
However, he felt that the pain was a significant pain in his 
day-to-day life.  Physical examination revealed that the 
veteran was in no acute distress.  There was tenderness at 
the right acromioclavicular (AC) joint.  Range of motion of 
the right shoulder revealed flexion from zero to 120 degrees 
with pain at the end of the range of motion; abduction from 
zero to 100 degrees with pain at the end of the range of 
motion; external and internal range of motion from zero to 90 
degrees with pain at the end of the range of motion.  Prior 
x-rays revealed mild degenerative joint disease.  The 
diagnosis was degenerative joint disease of the right 
shoulder.  Private records noted an increased problem with 
the shoulder.  

A January 2004 private evaluation noted that the veteran had 
full range of motion in all of his extremities.  VA records 
showed that in March 2004, the veteran reported having pain 
in his shoulders.  Strength was 5/5.  

In June 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he was 
ambidextrous, but later indicated that he predominantly used 
his right hand.  His right shoulder revealed no redness, 
increased warmth, or effusion.  There was no marked 
tenderness to palpation.  When range of motion exercises were 
performed, pain was worse by the third repetition.  Flexion 
was from zero to 165 degrees with pain at terminal flexion, 
abduction was from zero to 170 degrees with pain at terminal 
abduction.  Adduction was from zero to 50 degrees 
bilaterally.  Internal and external rotation was zero to 90 
degrees.  The post-operative scar was without erythema or 
adherence to underlying structures.  X-rays revealed no acute 
bony abnormality.  There was mild degenerative joint disease 
at the AC joint on the right.  The diagnosis was right 
shoulder degenerative disease with recurrent shoulder 
bursitis with overuse symptoms.  

In July 2004, K.W.B., DO, reported that the veteran had 
decreased sensation in his upper extremities.  It was noted 
that the veteran had shoulder pain.  

In October 2004, it was noted that the veteran had tenderness 
at the AC joint, but had good motion.  He had pain with 
overhead use.  

A December 2004 magnetic resonance imaging (MRI) revealed no 
right rotator cuff tear (the rotator cuff was normal); biceps 
tendinosis; and small degenerative subchondral cysts in the 
numeral head.

In May 2005, the veteran was afforded a VA examination.  It 
was noted that the veteran was able to remove and put back on 
a backpack and was able to remove his shirt by pulling it 
over his head.  There was no redness, warmth, or effusion of 
either shoulder.  His postoperative scar did not have 
crusting, ulceration, depression, or keloid formation.  The 
veteran complaints of tenderness with palpation.  There was 
no evidence of muscle spasm or trigger points.  There was no 
crepitus.  Hand grip was 4/5, effort was questionable.  
Biceps and triceps strength was 5/5.  Shoulder shrug was 4/5, 
effort was questionable.  There was no evidence of any muscle 
atrophy.  The veteran performed range of motion exercises 
with questionable effort.  Forward flexion (repeated three 
times) was zero to 90, zero to 110, and zero to 120.  There 
was no fatigability.  There was pain on maximum ranges of 
motion.  Adduction was zero to 140 all three times. External 
rotation was zero to 90 degrees with pain at 60 degrees.  
Internal rotation was zero to 90 degrees.  There was no sign 
of fatigability.  

In February 2008, the veteran was afforded another VA 
examination.  On range of motion testing of the right 
shoulder, forward flexion was zero to 140 degrees with pain 
at 90 degrees.  Adduction was zero to 100 degrees with pain 
at 90 degrees.  External rotation was zero to 90 degrees with 
pain at 80 degrees.  Internal rotation was zero to 90 
degrees.  X-rays revealed probable chronic AC separation.  
The veteran's right shoulder disability generally affected 
his daily activities to a mild degree with moderate 
impairment in doing chores.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.  In this case, one major joint, 
the right shoulder joint, is affected.  

Initially, the Board observes that there are several 
diagnostic codes for evaluating shoulder and arm disability, 
specifically 38 C.F.R. § 4.71a, Diagnostic Code 5200, 
ankylosis of the scapulohumeral articulation, 38 C.F.R. § 
4.71a, Diagnostic Code 5201, limitation of arm motion, and 38 
C.F.R. § 4.71a, Diagnostic Code 5202, other impairment of the 
humerus.  There is no evidence of a current scapulohumeral 
dislocation or other humeral abnormality to support the 
application of Diagnostic Code 5202, and no evidence of 
current dislocation, nonunion, or malunion of the clavicle or 
scapula to support the application of Diagnostic Code 5203.  
Moreover, there is no evidence of ankylosis in the shoulder 
to support the application of Diagnostic Code 5200.  
Therefore, these diagnostic codes are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Diagnostic Code 5201 provides that limitation of motion of 
the arm to shoulder level warrants a 20 percent rating.  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent rating.  When motion 
is limited to 25 degrees from the side, a 40 percent rating 
is warranted for the major arm.

The veteran's range of motion has decreased during the course 
of the appeal, particularly due to pain.  Prior to the 
February 22, 2008 examination, even considering pain and the 
other DeLuca criteria, the veteran was able to move his arm 
above shoulder level when performing the range of motion 
exercises and other movement.  However, on the February 22, 
2008 examination, pain limited motion of the right arm to 
shoulder level.  The Board considers this restriction due to 
pain to be the functional equivalent of actual inability to 
raise the arm above 90 degrees.  As such, a 20 percent rating 
is warranted under Diagnostic Code 5201 from February 22, 
2008 onward, but not prior to that time.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 70 percent rating for PTSD throughout 
the appeal period; the preponderance of the evidence is 
against a rating in excess of 10 percent for the right 
shoulder disability prior to February 22, 2008; and the 
evidence supports a 20 percent rating for right shoulder 
disability from February 22, 2008.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
disabilities do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations.  While the veteran has reported 
industrial impairment due to his PTSD and his right shoulder 
disability, the schedular ratings encompass those limitations 
and such impairment is adequately reflected in the assigned 
ratings, which, as noted above, have been increased as 
appropriate.  


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Prior to February 22, 2008, a rating in excess of 10 percent 
for arthritis of the right shoulder with history of bursitis, 
is denied.  

From February 22, 2008, a 20 percent rating for arthritis of 
the right shoulder with history of bursitis, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits..



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


